ACCEPTED
                                                                                      01-15-00571-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                12/28/2015 7:39:02 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                             N0. 01-15-00571-CV

                                                                    FILED IN
                         IN THE COURT OF APPEALS             1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                             12/28/2015 7:39:02 PM
                          FOR THE FIRST DISTRICT             CHRISTOPHER A. PRINE
                                                                      Clerk
                           OF TEXAS AT HOUSTON


                           IN THE INTEREST OF
                         A.G. AND F.G., CHILDREN



                              S.F., APPELLANT

                                        VS.

              DEPARTMENT OF FAMILY & PROTECTIVE
                     SERVICES, APPELLEE



                            ON APPEAL FROM
                      THE 313TH DISTRICT COURT OF
                         HARRIS COUNTY, TEXAS
                   TRIAL COURT CAUSE NO. 2013-06904J




                MOTION FOR WITHDRAWAL OF COUNSEL

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW DONALD M. CRANE (“appellate counsel”), appointed

attorney ad litem on appeal for Appellant, S.F., respondent mother, and hereby



                                Page 1 of 5
files this Motion for Withdrawal of Counsel. Donald M. Crane requests the

Court grant him leave to withdraw as Attorney ad litem on appeal for

Appellant S.F., in accordance with Texas Rules of Appellate Procedure

(“TRAP”) Tex. R. App. P. 6.5, and in support would show as follows:


      1.    Appellate counsel forwarded correspondence dated December 28,
            2015, to Appellant enclosing a copy of the Court’s Memorandum
            Opinion dated December 3, 2015, (“Memorandum Opinion“) by
            U.S. First Class Mail and Certified Mail, Return Receipt
            Requested #7011 1150 0001 3843 9600 to Appellant’s last
            known address:

            832 White Boulevard, #104
            McComb, MS 39648
            (601) 341-4813.

      2.    Appellate counsel advised of his duty to re-evaluate the appeal to
            determine the merit of further appellate action and advised that
            such is frivolous. Tex. R. App. P. 62.

      3.    Appellate counsel further explained that Appellant on her own
            may pursue a petition for review in the Supreme Court of Texas,
            but that such is frivolous.

      4.    Appellate counsel further explained that Appellant should retain
            private counsel as to the merits of pursuing a petition for review
            in the Supreme Court of Texas.

      5.    Appellate counsel further explained that Appellant has a current
            filing deadline of January 17, 2016, and that should she
            pursue a petition for review in the Supreme Court of Texas, she
            should first consult Tex. R. App. P. 53.

      6.    Appellate counsel further explained that Appellant may
            Contact the Supreme Court of Texas, P.O. Box 12248,
            Austin, Texas 78711, (512) 463-1312, for further assistance.

                                Page 2 of 5
      7.     Finally, Appellate counsel advised Appellant of her right to
             object to this motion for withdrawal of counsel, enclosing then
             forwarding a copy of said motion December 28, 2015 by U.S.
             First Class Mail and Certified Mail, Return Receipt Requested
             #7011 1150 0001 3843 9600 to Appellant’s last known address:

             832 White Boulevard, #104
             McComb, MS 39648
             (601) 341-4813.


      WHEREFORE, PREMISES CONSIDERED, Donald M. Crane prays

that the Court enter an order discharging him as Appellate Counsel for S.F.



                                              Respectfully submitted,



                                              /s/ Donald M. Crane
                                              Donald M. Crane
                                              810 South Mason Road, Suite
                                              350
                                              Katy, Texas 77450
                                              Telephone (281) 392-6611
                                              Facsimile (281) 392-5383
                                              State Bar No. 05005900

                                              donmcrane@gmail.com

                                              ATTORNEY AD LITEM ON
                                              APPEAL FOR
                                              APPELLANT S.F.




                                Page 3 of 5
                  CERTIFICATE OF CONFERENCE

This motion is unopposed.




                                  /s/ Donald M. Crane
                                  Donald M. Crane




                            Page 4 of 5
                    CERTIFICATE OF SERVICE

      I hereby certify that on this 28th day of December, 2015, a true
and correct copy of the foregoing Motion for Withdrawal of Counsel
was served in accordance with the TRAP.


      1.    Sandra D. Hachem
            Senior Assistant County Attorney
            1019 Congress Avenue, 16th Floor
            Houston, Texas 77002-1700
            (713) 437-4700 fax

      2.    John R. Millard
            1 Sugar Creek Center Boulevard, Suite 925
            Sugar Land, Texas 77478




                                            /s/ Donald M. Crane
                                            Donald M. Crane




                              Page 5 of 5